Citation Nr: 0637920	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  05-25 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1957 to June 1959.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2005 rating 
decision by the Roanoke, Virginia Department of Veterans 
Affairs (VA) Regional Office (RO).  In June 2006, the veteran 
testified at a Travel Board hearing before the undersigned.  
A transcript of that hearing is of record.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

The veteran alleges his current back disability (which 
includes lumbosacral disc disease) resulted from a March 1958 
incident in service when he sustained a back when his vehicle 
malfunctioned.  The veteran's service medical records are 
unavailable, and apparently were destroyed by a 1973 fire at 
the National Personnel Records Center in St. Louis.  
Accordingly, VA has a heightened duty to assist the veteran 
in developing his claim.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

Service personnel records tend to corroborate the veteran's 
allegations, at least in part, as they include a letter of 
commendation for his "fine action" when his vehicle 
developed mechanical defects on March 19, 1958, including 
staying with the vehicle and its load for approximately 20 
hours until he was rescued despite darkness and cold weather.  
Notably, the veteran completed more than a year of additional 
service after this incident.

While the RO has made extensive efforts to secure postservice 
medical evidence pertinent to this claim; however, a review 
of the record suggests that there may be outstanding 
pertinent records for which development has not been 
exhaustive.  

The veteran has indicated that Dr. Reddy retired and turned 
to India.  The record also shows that Duke Medical 
Center/hospital responded that they have no records 
pertaining to the veteran.  Accordingly, the Board is 
satisfied that records from those sources are unavailable.  

However, the record also shows that the veteran had Social 
Security Administration (SSA) benefits terminated effective 
April 1988; this communication also establishes (by 
inference) that he had SSA disability benefits previously 
awarded.  SSA records (including any medical records 
considered) are constructively of record, and must be 
secured.  See Murincsak v. Derwinski, 2 Vet. App.363 (1992).  
Furthermore, the record shows that the veteran sought 
disability benefits for his back from the United Mine Workers 
Pension Fund.  While that claim was denied based on a finding 
that the disability was not the result of a mining accident, 
presumably that determination was based on some sort of 
evidentiary (including medical) record.  That record may 
contain information of probative value as to the veteran's 
claim (and should be secured, if available).  

The veteran identified a Dr. Earnest Moore as a treatment 
provider (from 1960 to 2000).  VA sought records from Dr. 
Moore; but he did not respond.  The veteran was advised of 
this fact, and subsequently indicated that Dr. Moore is 
retired.  Inasmuch as Dr. Moore's last treatment of the 
veteran was fairly recent, there is a reasonable possibility 
pertinent records may be in storage (or transferred to 
another treatment provider), and there should be more 
extensive development for these records as they would appear 
to be an excellent source of pertinent information.  

Also, the veteran has submitted an operative report of his 
surgery by Cook (in January 1982) and the report of a general 
physical examination (at an unidentified facility) conducted 
in conjunction with that surgery.  As these records do not 
appear to be of the type that would exist in a vacuum 
otherwise, there is a suggestion that further private 
treatment records are outstanding.   

Finally, given that the record includes evidence that shows 
current back disability, and a possible event in service 
contributing to such disability, and in light of VA's 
heightened duty to assist in this case, the Board finds a VA 
examination to determine the likely etiology of the veteran's 
back disability is necessary.

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain from SSA all 
records (specifically including all 
medical records considered) pertaining to 
their award and termination (in April 
1988) of disability benefits to the 
veteran.

2.  The RO should obtain from the United 
Mine Workers all medical records 
considered in their denial of disability 
benefits to the veteran.  The veteran must 
cooperate in this development by providing 
any necessary releases.  (In conjunction 
with this request and further development 
sought below, the veteran should be 
advised of the provisions of 38 C.F.R. 
§ 3.158(a).)

3.  The RO should ask the veteran to 
identify the facility where he had surgery 
in January 1982, and obtain from that 
facility, from Dr. Cook (who performed the 
surgery), and from any further care-
providers identified in any records 
obtained complete records of evaluation 
and treatment provided to the veteran 
prior to the hospitalization and surgery, 
during the hospitalization, and in the 
course of follow-up to the surgery.

4.  With the veteran's assistance, the RO 
should conduct exhaustive development for 
records of Dr. Moore's treatment of the 
veteran from 1960 to 2000.  This should 
include locating Dr. Moore (if possible), 
and asking him if his treatment records of 
the veteran were placed in storage or 
transferred to another treatment provider.  
If so, the records must be sought at the 
location identified.  If this development 
proves fruitless, the extent of the 
development should be annotated in the 
record.

5.  The RO should then arrange for the 
veteran to be afforded an orthopedic 
examination to determine the likely 
etiology of his back disability.  His 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  Upon review of the record 
and examination of the veteran the 
examiner should provide an opinion as to 
whether the veteran's back disability is, 
at least as likely as not (i.e., a 50 
percent or better probability) related to 
the injury the veteran describes as having 
occurred in service.  The examiner must 
explain the rationale for all opinions 
given

6.  The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) 
(2006).


